Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0328304 (Gormley) in view of US 2013/0327886 (James), US 2014/0334922 (Fabre), and US 2019/0127075 (Fleming).
Regarding claim 1, Gormley teaches a nacelle for a bypass turbojet engine (Fig 1-4; para 33-36; turbojet with bypass 26), the nacelle comprising front cowls (34) and a cascade thrust reverser equipped with thrust reverser cascades and movable rear cowls (para 43-46; thrust reverser cascades 70/88 and movable rear cowls 36), the thrust reverser cascades being disposed around an annular flow path of fresh air, under the front cowls (annular flow path 26 for fresh air), and the thrust reverser cascades moving back with the movable rear cowls opening lateral passages in the annular flow path of fresh air (Fig 4; cascades 70 move rearward and open lateral thrust reverser passages), 
Gormley is silent as to the bypass turbojet engine including fastening points, the front cowls comprising openings disposed radially outside the fastening points to access the fastening points, and the nacelle comprising external hatches closing the openings of the front cowls, wherein each of the openings includes a contour delimited by edges of two front cowls of the front cowls.
However, James teaches that front cowl portions that are adjacent to the thrust reverser movable rear cowl (Fig 2-5) may be pivotable/openable to access interior engine components (para 43; front cowls 126 adjacent movable rear cowl 130; front cowl 126 is analogous to front cowl 34 of Gormley). Fabre teaches that an annular nacelle portion may be divided into four different semi-circular sections and latched/locked together (Fig 4-6; upper cowl portions 62, 66; lower cowl portions 64, 68; locks 70, 72; para 11, 48). Fleming teaches that cowl/nacelle portions may be locked together at their interface by latches, wherein the latches include fastening points, openings disposed radially outside the fastening points to access the fastening points, and external hatches closing the openings, wherein each opening includes a contour delimited by edges of two front cowls (Fig 5A-5B, para 53-61; fastening points 129 are disposed inside openings in the cowl portions 26a, 26b; external hatches 121, 126 close the openings in the latched position of Fig 5A; elements 121, 126 are construed as hatches because the open/close and cover the openings; each opening is rectangular and is delimited by cutouts/edges of the cowl portions 26a, 26b). It would have been obvious to one of ordinary skill in the art at the time of filing to make the front cowls of 
Regarding claim 2-4, 6, Gormley in view of James, Fleming, and Fabre teaches the nacelle includes, on each side of a longitudinal plane of the nacelle, a lower front cowl and an upper front cowl of the front cowls, each of the openings being disposed at a junction of the lower front cowl and the upper front cowl (Fig 5 of Fabre; a lower front cowl 68, 64 is below a longitudinal plane of the nacelle and an upper front cowl 66, 62 is above the plane; each locking device 70, 72 is at a junction of a lower front cowl and an upper front cowl), at least one of the front cowls includes a rectilinear edge, wherein a portion of the rectilinear edge forms one side of the contour of one of the openings, other sides of the contour of the opening being formed in another front cowl of the front .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all claim objections and 112 rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter: it would not have been obvious to make the cascades radially disposed outside of the fastening points when the cascade thrust reverser is closed in Gormley in view of James, Fleming, and Fabre because the latches are disposed in the outer surface of the nacelle.
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim does not require the fastening points for resistant points receiving handling interfaces to lift and transport the complete motor with its nacelle. A “fastening point” is a point “to make fast and secure” or “to fix firmly or securely” or “to secure against opening” (Merriam Webster). The latch keeper of Fleming accomplishes all of these things by providing a point for the latch to close/secure/attach.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741